PER CURIAM.
The judgment of the Board of Governors of The Florida Bar entered in this disciplinary proceeding on August 12, 1970 and filed in this court August 20, 1970, with record, evidence and all proceedings had herein, came on to be reviewed by this court.
The report and order of the Board of Governors is as follows:
“This cause came on for hearing before the Board of Governors of The Florida Bar upon the Referee’s Report and record of proceedings before him. The Florida Bar’s Complaint charged the Respondent with failure to properly represent two clients and failure to account to them for trust funds in his possession. The Referee found the Respondent guilty as charged and recommended that he be disbarred. Upon consideration, the Board of Governors concurs. Accordingly, it is
“Ordered and adjudged that the Respondent, William J. Winburn, Jr., be disbarred and that he pay the costs of these proceedings in the amount of $412.-94.”
We have carefully reviewed the record, including report of the'"referee and the judgment of the Board of Governors. No request has been made for further proceedings by respondent, and after consideration it is
Ordered that the judgment of the Board of Governors of The Florida Bar, dated August 12, 1970, that respondent, William J. Winburn, Jr., is guilty of unprofessional conduct and of the violation of Article XI, Rule 11.02(4) of the Integration Rule, Canon 11 of the Canons of Professional Ethics and Rules 1, 27 and 28 of the Additional Rules Governing Conduct of Attorneys in Florida, 32 F.S.A. and that he be disbarred, be, and the same is, approved and adopted as the judgment of this court.
It is further ordered that respondent pay the costs of these proceedings in the amount of $412.94 for which execution is hereby directed to issue for the costs assessed against respondent.
ROBERTS, Acting C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.